ORDER
DAVID B. BIUNNO of SUMMIT, who was admitted to the bar of this State in 1982, having been ordered to show cause before the Supreme Court on November 29, 1999, why he should not be temporarily suspended from the practice of law and having been ordered to provide the Office of Attorney Ethics with certain documents and to propose the name of a co-signatory for all *59respondent’s attorney accounts, to be approved by the Office of Attorney Ethics;
And respondent having failed to appear on the return date of the Order to Show Cause and having faded to provide the required documents or the name of a co-signatory to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that DAVID B. BIUNNO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID B. BIUNNO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID B. BIUNNO, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that DAVID B. BIUNNO comply with Rule 1:20-20 dealing with suspended attorneys.